On Rehearing.
In our original opinion we stated that Nat C. Pinkston, executor, was brought into the suit for the first time in the amended petition. This statement is incorrect. To prevent said executor from disposing of, or delivering certain property to which Lucian Pinkston might become entitled, he was made a party from the beginning and enjoined for the purpose of. preserving the status of the property, etc. We regard the point as having no material bearing upon the soundness of the conclusions stated in the opinion.
The appellant acquiesces in the interpretation given by this court to the Supreme Court’s opinion in Cunningham v. Cunningham, supra, but now contends, for the first time, that the divorce judgment of date June 18, 1932, was merely interlocutory. In his motion, he says: “Appellant’s cause of action under the facts and the law of the case, was not severable and there could be no final judg: ment in the case until all the matters at issue, under the pleadings and the facts were disposed of.” We cannot regard the original divorce decree as interlocutory. It was evidently never so intended, and the record before us compels the opposite conclusion. It bears all the earmarks of finality, and in the interest of the parties involved, and sound public policy, a divorce judgment should not be held interlocutory when the testimony does not warrant any such conclusion. The original judgment of the trial court, the judgment in the instant case, and especially the findings of facts and conclusions of law indicate that the divorce judgment was regarded as final.
No further .comment on the Cunningham Case is necessary, since our interpretation of it is acquiesced in, but we do call attention to the positive holding that the Legislature had power to empower courts to decree and compel the payment of allowances for the support of dependent minors as against parents, either in divorce proceedings or independently of divorce proceedings, but that under “existing statutes” such relief oould not he obtained when “not sought in a divorce *200suit, pending final judgment.” There is simply a lack of power in a trial court to award such relief in a subsequent suit.
■ For the reasons assigned, the motion for rehearing is overruled.